                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

CENTENNIAL BANK,

       Plaintiff,

v.                                                                  Case No: 8:16-cv-88-T-36JSS

SERVISFIRST BANK INC., GREGORY
W. BRYANT, GWYNN DAVEY,
PATRICK MURRIN and JONATHAN
ZUNZ,

      Defendants.
___________________________________/

                                           ORDER

       This cause comes before the Court upon Centennial Bank’s Objections to Order Denying

Compel Motion (Doc. 396) and ServisFirst Bank Inc.’s response thereto (Doc. 403). Upon careful

consideration, the Court will overrule Centennial Bank’s Objections and affirm the Order of the

Magistrate Judge entered May 9, 2019.

       I.      BACKGROUND

       In this diversity action, Plaintiff/ Counter-defendant Centennial Bank (“Centennial”) sues

four former employees— Defendant/ Counter-plaintiff Gregory W. Bryant (“Bryant”), Defendant

Patrick Murrin (“Murrin”), Defendant Gwynn Davey (“Davey”), and Defendant Jonathan Zunz

(“Zunz”)—and the former employees’ new employer, Defendant ServisFirst Bank Inc.

(“ServisFirst”). Doc. 199. Centennial sets forth various state-law claims arising from the former

employees’ simultaneous resignation and relocation to ServisFirst. Id.

       Centennial maintains causes of action against the Defendants for tortious interference,

breach of contract, specific performance, misappropriation of trade secrets, conversion, fraudulent

inducement, fraudulent omission, breach of fiduciary duty, and civil conspiracy. Id. Centennial’s
claims are based, in part, on the former employees’ alleged violation of various ethical and

contractual obligations. See, e.g., id. at ¶¶ 12-15. Those contractual obligations included Bryant’s,

Davey’s, and Murrin’s agreement to a one-year prohibition against competition with Centennial

(the “Employment Contracts”). Doc. 374 at p. 6.

       II.     LEGAL STANDARD

       A magistrate judge’s ruling on a non-dispositive matter must be affirmed unless “it has

been shown that the magistrate judge’s order is clearly erroneous or contrary to law.” 28 U.S.C. §

636(b)(1)(A); see also Fed. R. Civ. P. 72(a) (“The district judge in the case must consider timely

objections and modify or set aside any part of the order that is clearly erroneous or is contrary to

law.”). The “clearly erroneous or contrary to law” standard is extremely deferential. Pac.

Employers Ins. Co. v. Wausau Bus. Ins. Co., 3:05-cv-850J99MMH, 2007 WL 433362, at *2 (M.D.

Fla. Feb. 6, 2007). A finding is clearly erroneous if “the reviewing court, after assessing the

evidence in its entirety, is left with a definite and firm conviction that a mistake has been

committed.” Krys v. Lufthansa German Airlines, 119 F.3d 1515, 1523 (11th Cir. 1997).

       III.    DISCUSSION

       During the course of discovery, Centennial served ServisFirst with production requests.

Doc. 374 at pp. 15-35. ServisFirst responded with objections, including a general objection to the

production of any documents post-dating December 31, 2016. Id. at pp. 5, 41. According to

ServisFirst, that date—one year after the former employees’ resignation on December 31, 2015—

is the date when the noncompete provisions expired and when Bryant, Murrin, and Davey “had

every right to communicate freely with customers.” Doc. 376 at p. 2. ServisFirst also asserted an

objection that many of Centennial’s production requests were overly broad, irrelevant, not




                                                 2
reasonably calculated to lead to the discovery of admissible evidence, and unduly burdensome.

Doc. 374 at pp. 41-71.

       Centennial filed a motion to compel production of responsive documents over ServisFirst’s

objections. Id. In the motion, which was referred to the Magistrate Judge, Centennial argued that

equitable tolling applies to the Employment Contracts. Id. at p. 6. According to Centennial, “the

one year term at issue has not yet begun to run because [Bryant, Murrin, and Davey] have not yet

begun to abide by [the terms of the Employment Contracts].” Id. Because the one year term of

noncompetition has not begun, Centennial concluded, ServisFirst’s discovery cutoff of December

31, 2016 is arbitrary. Id. at p. 7. Centennial then cited five cases to support its position that

equitable tolling applies given the circumstances here. Id. In response, ServisFirst argued that

Centennial’s motion failed to articulate the relevance or proportionality of the broad production

requests. Doc. 376 at p. 3.

       The Magistrate Judge agreed with ServisFirst and denied Centennial’s motion to compel.

Doc. 395 at p. 8. As an initial matter, the Magistrate Judge noted that the cases Centennial cited

regarding equitable tolling were inapposite because they did not deal with the issue in the context

of discovery disputes. Id. at p. 4. The Magistrate Judge then held that Centennial’s motion was due

to be denied because Centennial did not allege that its production requests seeking documents

beyond December 31, 2016 were (1) relevant to the determination of issues in the Second

Amended Complaint or (2) proportional to the needs of the case. Id. Rather, based on the

information before the court, the Magistrate Judge found that Centennial’s requests were not

relevant and were overly broad, particularly given that Centennial’s requests “essentially

encompass all communications with customers for an unlimited period of time.” Id.




                                                3
       Centennial now objects to the Magistrate Judge’s Order, arguing that it “conflates the

subject of damages with the issue of statute of limitations.” Doc. 396 at p. 7. Relatedly, Centennial

suggests that the Magistrate Judge made a merits determination that equitable tolling does not

apply to this case. Id. Centennial also argues, for the first time, that the December 31, 2016

discovery cut-off is inappropriate because many of the counts in the Second Amended Complaint

deal with issues other than noncompetition. Id.

       Contrary to Centennial’s argument, the Magistrate Judge did not decide whether equitable

tolling applies to the Employment Contracts. Rather, the Magistrate Judge merely noted that the

cases Centennial relied on to show that equitable tolling should apply were not helpful to the issues

before the court because none of those cases dealt with equitable tolling in the context of a

discovery dispute. The Magistrate Judge denied Centennial’s motion to compel because there was

no information that Centennial’s unbound requests for production were relevant to the issues in

the Second Amended Complaint or proportional to the needs of the case. Doc. 395 at p. 4.

       It is true that Centennial addressed neither relevancy nor proportionality in its motion to

compel. Rather, Centennial chose, at its own risk, to narrowly focus on whether equitable tolling

does or could apply to the Employment Contracts. But even assuming equitable tolling applied,

Centennial left unanswered the question of how production through the course of trial is relevant

or proportionate. For these reasons, the Court cannot conclude that the Magistrate Judge’s Order

was clearly erroneous or contrary to law.

       As discussed, Centennial’s motion to compel did not address ServisFirst’s general

objection that Centennial’s production requests are overbroad. Even now, Centennial does not

specifically object to the Magistrate Judge’s finding that the requests are overbroad because they

are not limited in time. See Doc. 396.



                                                  4
       Centennial does object to the Magistrate Judge’s determination that its requests for

production were not relevant. In its Objections, Centennial now, for the first time, begins to explain

the relevance of its production requests. See id. at pp. 4-6, 9. But the Court is not inclined to give

fresh consideration to arguments that could have been raised before the Magistrate Judge,

particularly given the highly deferential standard applicable to orders on non-dispositive motions.

See Worley v. City of Lilburn, 408 Fed. Appx. 248, 253 (11th Cir. 2011); White v. Thyssenkrupp

Steel USA, LLC, No. 09-0286-WS-N, 2010 WL 2042331, at *2, n.3 (S.D. Ala. May 20, 2010)

(citing Williams v. McNeil, 557 F.3d 1287, 1292 (11th Cir. 2009)).

       Based on the submissions before the Magistrate Judge, the Order Denying Compel Motion

was not clearly erroneous or contrary to law. Accordingly, it is ORDERED:

       1.      Centennial Bank’s Objections to Order Denying Compel Motion (Doc. 396) are

               OVERRULED.

       2.      The Order of the Magistrate Judge Denying Compel Motion, entered May 9, 2019,

               is AFFIRMED.

       DONE AND ORDERED in Tampa, Florida on July 11, 2019.




Copies to:     All Counsel of Record
               All Pro Se Parties




                                                  5
